Citation Nr: 0033372	
Decision Date: 12/21/00    Archive Date: 12/28/00

DOCKET NO.  99-18 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a prostate 
disorder, claimed as due to exposure to herbicide agents.

2.  Entitlement to service connection for a blood disorder, 
claimed as due to exposure to herbicide agents.

3.  Entitlement to service connection for hypertension, 
claimed as due to exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

B. Lemoine, Counsel


INTRODUCTION

The veteran had active military service from August 1967 to 
August 1969.

The Board of Veterans' Appeals (Board) received this case on 
appeal from a July 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), which denied the 
veteran's claims.  The veteran submitted a notice of 
disagreement as to that rating decision in July 1999.  In 
August 1999, he was provided with a statement of the case.  
His substantive appeal was received in September 1999.

The Board further notes that the veteran previously claimed 
service connection for hypertension on a direct basis, and 
his claim was denied by a March 1970 rating decision, which 
became final as it was not appealed.  Accordingly, the RO, in 
the present matter, originally characterized the appellate 
issue regarding hypertension as whether new and material 
evidence had been submitted to warrant reopening the 
previously denied claim.  However, the veteran's current 
claim asserts that his hypertension is due to exposure to 
Agent Orange, or other herbicide, in service.  This is a new 
legal theory of service connection, not previously considered 
at the time of the March 1970 rating decision.  Therefore, in 
regard to the issue of service connection for hypertension 
due to Agent Orange exposure, the question of the finality of 
the March 1970 rating decision need not be considered.  The 
claim may be addressed on the merits by the Board, without 
further reference to the March 1970 rating decision.  The 
veteran's current claim regarding hypertension is an original 
claim.  Accordingly, the Board has characterized the issue as 
indicated on the first page of this decision.  There is no 
prejudice to the veteran in so characterizing the issue.

FINDINGS OF FACT

1.  The veteran, a Vietnam veteran, has presented competent 
medical evidence of current diagnoses of prostatitis, 
elevated prostate specific antigens (PSA) in the blood, and 
hypertension.

2.  The veteran's currently diagnosed disorders are not among 
those chronic disorders recognized by VA as etiologically 
related to exposure to herbicide agents used in Vietnam; 
there is no medical evidence of a nexus between the veteran's 
currently diagnosed disorders and any alleged exposure to 
herbicide agents therein.

3.  The preponderance of the evidence is against the 
veteran's claims that his currently diagnosed prostate 
disorder, blood disorder, and/or hypertension, are a result 
of exposure to Agent Orange or other herbicides in service.


CONCLUSION OF LAW

The veteran's currently diagnosed prostate disorder, blood 
disorder, and hypertension, were not caused by exposure to 
Agent Orange or other herbicides in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 5107 (West 1991 & Supp. 
2000); Pub. L. No. 106-475, § 4, 114 Stat. 2096, ____ (2000) 
(to be codified as amended at 38 U.S.C.A. § 5107); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

A review of the veteran's DD Form 214 indicates that he 
served in the Republic of Vietnam during the Vietnam era; his 
awards and decorations include the National Defense Service 
Medal, Vietnam Service Medal, Vietnam Campaign Medal, Combat 
Infantryman's Badge, and Purple Heart Medal.

The veteran's service medical records are negative for any of 
the disorders claimed in the present appeal.  Both a pre-
induction physical examination in May 1967, and separation 
examination in August 1969 reported normal pertinent 
findings.

Following separation from service, in November 1969, the 
veteran submitted a claim seeking service connection for 
shell fragment wound residuals.  He underwent VA examination 
in January 1970 pursuant to that claim.  On examination, he 
complained of headaches and dizziness.  Cardiovascular 
findings were reported as normal.  The examination specified 
that there was no evidence of hypertension.  The examination 
was also negative for any prostate or blood disorder.

Service connection for hypertension was denied, on a direct 
basis, by a March 1970 rating decision, which was not 
appealed.

The veteran underwent an Agent Orange Registry examination in 
October 1985.  On that examination, the veteran complained of 
a rash, but had no other pertinent complaints.  He did report 
a history of hypertension.  The only diagnosis at that time 
was of chronic tinea cruris.

There is other medical evidence of record, dated throughout 
the 1970s and 1980s, which indicates treatment of a skin 
disorder, as well as other physical disorders, but which is 
entirely negative for any evidence of a prostate disorder, a 
blood disorder, or hypertension.

The veteran's most recent claims seeking service connection 
for a prostate disorder, a blood disorder, and hypertension, 
each claimed as due to Agent Orange exposure, were received 
in May 1999.  Subsequently, medical records were received, 
dated in February and March 1999, indicating a diagnosis of 
prostatic enlargement as well as elevated prostate specific 
antigens (PSA).  Needle core biopsies of the prostate were 
performed, but no cancer or malignancy was diagnosed.  The 
veteran was advised, however, that, in view of the elevated 
PSA findings, close follow-up was recommended to monitor his 
condition.

A VA outpatient treatment record, dated in February 1999, 
also indicated a diagnosis of prostatitis, as well as 
elevated blood pressure, and he was advised to follow up with 
his primary care physician to monitor his blood pressure.

In December 1999, the veteran, accompanied by his 
representative, appeared and presented testimony at a hearing 
on appeal before a VA hearing officer.  The veteran testified 
that he first began having trouble with his prostate in 1998.  
He stated that his doctor had told him that this condition 
was associated with herbicide agents.  The veteran testified 
that his claimed blood disorder consisted of blood in his 
urine and stool.  He stated that this had also happened in 
service, although he had never sought treatment for the 
problem.  The veteran stated his doctor had also told him 
that his blood disorder was due to herbicide agents.  He 
asserted that his hypertension was present within six months 
of service, and that he had suffered from hypertension ever 
since.  The veteran stated his belief that all of his claimed 
disorders were due to his Agent Orange exposure in service.  
A complete transcript of the testimony is of record.

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

The United States Court of Appeals for Veterans Claims 
(Court) has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet.App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which recently stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet.App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet.App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues which 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet.App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet.App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); Pub. L. No. 106-475, § 4, 
114 Stat. 2096, ____ (2000) (to be codified as amended at 
38 U.S.C.A. § 5107(b)); 38 C.F.R. § 3.102.  

The specific statute pertaining to claimed exposure to Agent 
Orange is 38 U.S.C.A. § 1116.  Regulations issued pursuant 
thereto provide that, if a veteran who served on active duty 
in Vietnam during the Vietnam era develops one of the 
diseases which is presumed to have resulted from exposure to 
herbicides, the veteran is presumed to have been exposed to 
Agent Orange or similar herbicide.  See McCartt v. West, 12 
Vet.App. 164 (1999).  These regulations also stipulate the 
diseases for which service connection may be presumed due to 
an association with exposure to herbicide agents.

The disorders listed at 38 C.F.R. § 3.309(e) are as follows:  
chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea) and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. 
Reg. 57,586-589 (1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 
2, 1999).  

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet.App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied,
118 S. Ct. 1171 (1998).  See Brock v. Brown, 10 Vet.App. 155, 
160-61 (1997), vacated on other grounds, No. 98-7037 (Fed. 
Cir. Dec. 15, 2000) (en banc) (nonprecedential order).

The Board must also note that, until very recently, the RO 
and the Board were required by law to assess every claim, 
before completing our adjudication as to the its merits under 
substantive law, to determine whether it was well grounded, 
pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  A claimant 
seeking benefits under a law administered by the Secretary of 
Veterans Affairs had the burden to submit sufficient evidence 
to justify a belief by a fair and impartial individual that 
the claim was well grounded; then, if that burden was met, VA 
had the duty to assist the claimant in developing additional 
evidence pertaining to the claim.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet.App. 78, 81-2 (1990); Lathan v. 
Brown, 7 Vet.App. 359, 365 (1995).  If the burden was not 
met, the duty to assist pursuant to section 5107(a) did not 
attach.  Anderson v. Brown, 9 Vet.App. 542, 546 (1996).  
Indeed, if the claim was not well grounded, the Board was 
without jurisdiction to adjudicate it.  Boeck v. Brown, 
6 Vet.App. 14, 17 (1993).

A well-grounded claim was defined as a plausible claim, 
either meritorious on its own or capable of substantiation.  
See Murphy, supra.  Under that analysis, a claim for service 
connection required three elements in order to be well 
grounded.  There was required to be competent evidence of a 
current disability (a medical diagnosis); incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
third element could also be established by the use of 
statutory presumptions.  See Caluza v. Brown, 7 Vet.App. 498, 
506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

The well-grounded-claim rubric was important because, in Epps 
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub 
nom. Epps v. West, 118 S. Ct. 2348 (1998), the United States 
Court of Appeals for the Federal Circuit confirmed that, 
under section 5107(a), the Department of Veterans Affairs 
(VA) had a duty to assist only those claimants who had 
established well-grounded claims.  More recently, the U.S. 
Court of Appeals for Veterans Claims had issued a decision 
holding that VA was not permitted to assist a claimant in 
developing a claim which was not well grounded.  Morton v. 
West, 12 Vet.App. 477 (July 14, 1999), en banc review denied, 
13 Vet. App. 205 (1999) (per curiam), remanded sub nom. 
Morton v. Gober, No. 99-7191 (Fed. Cir. Aug. 17, 2000) 
(unpublished per curiam order), opinion withdrawn and appeal 
dismissed, 14 Vet.App. ___, No. 96-1517 (Nov. 6, 2000) (per 
curiam).

However, the United States Congress has recently passed, and 
the President has signed into law, legislation repealing the 
requirement that a claim be well grounded.  Several bills 
were involved in that process, and the legislation which now 
governs cases such as this is the Veterans Claims Assistance 
Act of 2000, Public Law No. 106-475, 114 Stat. 2096.  

The aforementioned statute, enacted on November 9, 2000, 
contains a number of new provisions pertaining to claims 
development procedures, including assistance to be provided 
to claimants by the RO, notification as to evidentiary 
requirements, and the obtaining of medical examinations and 
opinions to attempt to establish service connection.  We have 
carefully reviewed the veteran's claims file, to ascertain 
whether remand to the RO is necessary in order to assure 
compliance with the new legislation.  Based upon the 
extensive development of medical evidence, including records 
submitted by the appellant and her representative, the Board 
concludes that all reasonable efforts have been made to 
compile a complete record for our decision, and that the 
appellant has had adequate notice of the evidence needed to 
substantiate her claim.  

Moreover, even without the well-grounded-claim requirement, 
and even if we were to assume exposure to Agent Orange or 
other herbicides in service, a veteran who has made a showing 
of in-service incurrence or aggravation of a disease or 
injury "must still submit sufficient evidence of a causal 
nexus between that in-service event and his or her current 
disability . . . to be ultimately successful on the merits of 
the claim."  Wade v. West, 11 Vet.App. 302, 305 (1998).

The medical records do indicate that the veteran has been 
diagnosed with a prostate disorder, a blood disorder, and 
hypertension.  However, none of these diagnosed disorders was 
shown until many years after the veteran's service in 
Vietnam.  Nor are any of these disorders among the chronic 
disorders recognized by VA as etiologically related to 
exposure to herbicide agents used in Vietnam.  Thus, the 
presumption of exposure to Agent Orange or other herbicide 
agents is not available to the veteran, and he cannot 
establish entitlement to service connection for the claimed 
disorders on a presumptive basis.  See McCartt v. West, 
supra.  We do recognize that the VA Adjudication Procedure 
Manual, M21-1, Part VI, para. 7.20b, previously contained a 
more liberal interpretation of the presumption of exposure, 
stating that "unless there is affirmative evidence to the 
contrary, a veteran who served on active duty in the Republic 
of Vietnam during the Vietnam era is presumed to have been 
exposed to an herbicide agent."  However, pursuant to the 
decision of the Court in McCartt, that M-21-1 provision has 
been revised in order to conform with the McCartt decision, 
and the more liberal presumption is no longer available to 
establish exposure.

Thus, even accepting as credible the veteran's assertions 
that he was, in fact exposed to herbicide agents during 
service (given the possibility that, as a combat veteran in 
the infantry, he may have been in areas subject to spraying 
with herbicide agents), there still is no basis for a grant 
of service connection for any of the veteran's claimed 
disorders.  As noted above, the disorders are not among those 
identified in 38 C.F.R. § 3.309(e), and the Secretary of 
Veterans Affairs has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.

Moreover, as also noted above, the claimed disorders were not 
diagnosed until many years after the veteran's service in 
Vietnam.  Most significantly, there is no competent medical 
evidence of record suggesting a connection between any in-
service exposure to herbicide agents and any of the veteran's 
currently diagnosed disorders.  With all due respect for the 
veteran's sincere belief in his claim, his contentions of 
etiological connection are no more than unsupported 
speculation on his part.  In this regard, the Board again 
notes all medical records, to include all VA medical records 
and all private medical records, are entirely negative for 
any discussion of a nexus between the veteran's currently 
diagnosed disorders and his claimed exposure to herbicide 
agents.

Inasmuch as the veteran is offering his own medical opinion 
and diagnoses, the Board notes that the record does not 
indicate that he has any professional medical training or 
expertise.  See Bostain v. West, 11 Vet.App. 124, 127 (1998) 
("lay testimony . . . is not competent to establish, and 
therefore not probative of, a medical nexus"); Routen v. 
Brown, supra.  See also Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); Moray v. Brown, 5 Vet.App. 211 (1993); 
Grottveit v. Brown, 5 Vet.App. 91 (1993).


In contrast to the veteran's unsupported contentions, the 
Board notes that, pursuant to the statutes cited above, a 
great amount of scientific effort, over a number of years, 
has been exerted in research and analysis of the Agent Orange 
issue.  See the Agent Orange Act of 1991, supra, at section 
3, which mandated that the National Academy of Sciences (NAS) 
"review and evaluate the available scientific evidence 
regarding associations between diseases and exposure to 
dioxin and other chemical compounds in herbicides."  In 
pertinent part, "[a]fter reviewing 6,420 scientific or 
medical articles, and selecting approximately 230 
epidemiologic studies for detailed analysis, consulting with 
outside experts, and conducting public hearings," the NAS 
issued a Report entitled Veterans and Agent Orange: Health 
Effects of Herbicides Used in Vietnam, on July 27, 1993, 
which found that a relationship existed between exposure to 
herbicidal agents and the development of only certain 
diseases.  See 59 Fed. Reg. at 342 (1994).  That NAS review 
was relied upon in the Secretary's determination that there 
is no positive association between exposure to herbicides and 
any disorder not listed in the governing regulations.  Id.

A second report, entitled Veterans and Agent Orange: Update 
1996, was issued by the NAS on March 14, 1996.  Again, it was 
scientifically concluded that only certain diseases have a 
medically supportable connection with herbicide exposure and, 
to date, the veteran's currently claimed disease is not among 
those disorders so recognized.  See 61 Fed. Reg. 41,442-449 
(1996). 

Based upon its ongoing work pursuant to the Agent Orange Act 
of 1991, NAS subsequently issued a report entitled Veterans 
and Agent Orange, Update 1998.  An Executive Summary of that 
publication has been made available on the Internet, at 
"http://www.nap.edu/html/update98/," on the NAS 
publications website.  That document notes that Public Law 
No. 102-4, among other things, tasked NAS with conducting 
biennial updates that would review newly published scientific 
literature regarding statistical associations between health 
outcomes and exposure to dioxin and other chemical compounds 
in these herbicides.  The committee members producing the 
update were selected because they are leading experts in 
their fields, have no conflicts of interest with regard to 
the matter under study, and have taken no public positions 
concerning the potential health effects of herbicides in 
Vietnam veterans or related aspects of herbicide or dioxin 
exposure.  The committee's goal was to seek the most accurate 
information and advice from the widest possible range of 
knowledgeable sources.  Id.

Shortly after NAS issued Update 1998, the Secretary formed a 
task force to review the report and pertinent studies, and to 
make recommendations as to whether a positive association 
exists between herbicide exposure and any condition.  
Following that review, the Secretary has added no additional 
diseases to the regulation, and has reaffirmed his earlier 
determination, discussed hereinabove, that there is no 
positive association between herbicide exposure and any 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 64 Fed. Reg. 59,232-243 (Nov. 2, 
1999).

In the aforementioned Executive Summary of NAS' Veterans and 
Agent Orange, Update 1998, there appears "Table 1 Updated 
(1998), Summary of Findings in Occupational, Environmental, 
and Veterans Studies Regarding the Association Between 
Specific Health Outcomes and Exposure to Herbicides."  There 
is no indication that the prostate disorder, blood disorder, 
and/or hypertension claimed by the veteran were added to the 
list.  (We do note that prostate cancer has been included as 
a presumptive disorder, but the record does not show that the 
veteran has cancer of the prostate.)  Furthermore, as noted 
above, the appellant has not provided any pertinent expert 
medical or scientific evidence in support of his claim.

The Board is aware that ongoing NAS research relating to 
veterans and Agent Orange exposure has generated a new report 
entitled Veterans and Agent Orange:  Herbicide/Dioxin 
Exposure and Type 2 Diabetes.  That report, issued in October 
2000, represents the most recent scientific treatise 
addressing the potential for any linkage between disability 
and possible herbicide exposure in veterans.  It is available 
at "http://www.nap.edu/html/update98/," on the Internet.  
There is no indication, to date, that NAS has identified any 
scientific basis for associating herbicide exposure with the 
disorders which are claimed by the veteran.


The Board is aware that, when we rely upon evidence developed 
or obtained after the most recent statement of the case or 
supplemental statement of the case, the claimant must be 
provided adequate notice of our intention to use such 
evidence and given an opportunity to respond.  See Hilkert v. 
West, 12 Vet.App. 145, 151 (1999), citing Thurber v. Brown, 5 
Vet.App. 119, 122 (1993).  In the present case, we have not 
relied in any way upon the recent NAS publications on Agent 
Orange. We have simply referred to them for informational 
purposes.  Under the process prescribed by law, the Secretary 
may, at some time in the future, take action to amend VA's 
regulations with regard to herbicide exposure.  The present 
case, however, must be, and has been, decided under current 
law.

Thus, in this respect, the veteran has failed to establish 
entitlement to service connection for his claimed 
disabilities, as a result of herbicide exposure.  We have 
considered application of the benefit-of-the-doubt doctrine 
with respect to this claim, but the Board finds that there is 
no approximate balance of negative and positive evidence such 
as to warrant its application.  The medical evidence is 
overwhelmingly against all of the veteran's claims.

Under the law, the veteran is free, at any time in the 
future, to submit new and material evidence to reopen his 
claims for service connection as secondary to Agent Orange 
exposure, regardless of the fact that the current evidence 
does not warrant a grant of service connection for that 
disability.  This is particularly pertinent should the 
veteran develop any cancer of the prostate, as that is among 
the recognized presumptive disorders.  In this regard, we 
note that, at his hearing in December 1999, the veteran 
implied it was possible that he might have prostate cancer.  
He stated that, if his prostate were malignant, he would 
submit records to verify that.  No further records have been 
received into the claims folder, to date.

Finally, as discussed above, the Board is well aware of the 
recent changes in law with regard to VA's duty to assist 
claimants, including the necessity of securing such pertinent 
military and non-military records as may substantiate the 
veteran's claim.  Here, however, it is clear, from the 
veteran's written and oral statements, that there is no 
additional documentary evidence which is relevant to his 
claimed disorders.  Moreover, given the lack of any nexus 
evidence and the specific findings of the Secretary of 
veterans Affairs  regarding the etiological relationship 
between Agent Orange exposure and all of the presumptive 
disorders, the Board finds that the statutory requirement in 
the Veterans Claims Assistance Act of 2000, that a medical 
examination or medical opinion be secured when necessary to 
make a decision on the claim, has been fully satisfied by the 
development action undertaken by the RO.


ORDER

Entitlement to service connection for the veteran's prostate 
disorder, blood disorder, and hypertension, each claimed as 
secondary to exposure to herbicide agents, is denied.




		
	ANDREW J. MULLEN
	Veterans Law Judge
	Board of Veterans' Appeals

 

